DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the division" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the parking of a vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the size information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the model information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the actual parking position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the charge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the remaining parking spaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the remaining parking spaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the parking" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the division" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the model information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the size information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the actual parking position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the charge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the remaining parking spaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4, 7-10, 15 and 18-20 are also rejected for incorporating the above deficiency by dependency.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  It appears that “a vehicle” (in lines 3 and 4) refers back to “a vehicle” of claims 1 and 12 respectively.  It should be amended to “the vehicle”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 12, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boss et al. (US 10,170,003).
Regarding claim 1:  Boss discloses a parking management system, including:
a central control device (108) configured to centrally manage the division and dispatch of a parking space; and at least one projection device (104) configured to project and display the range of the parking space to assist the parking of a vehicle in response to the division and dispatch of the parking space by the central control device (col. 10, lines 54-67: col. 11, lines 19-53).
Regarding claim 2:  Boss discloses a first camera (104) configured to obtain the size information of the vehicle; wherein the central control device divides and dispatches the parking space based on the size information of the vehicle (col. 7, lines 11-33).
Regarding claim 8:  Boss discloses the dispatch instructs a user via sound or image (col. 9, lines 40-42).
	Regarding claim 12:  Claim 12 includes the same subject matter as claim 1 and are rejected for the same reason as claim 1 above.
Regarding claim 13:  Claim 13 includes the same subject matter as claim 2 and are rejected for the same reason as claim 2 above.

Regarding claim 19:  Claim 19 includes the same subject matter as claim 8 and are rejected for the same reason as claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 10,170,003).
Regarding claim 9:  Boss discloses the projection device (104) may be positioned and/or movable around the parking area, for instance in ceiling(s) thereof (col. 10, lines 54-60). Thus, the projection device is movable around the parking area to project the .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 10,170,003) in view of Kazama (US 10,198,006).
Regarding claims 10 and 20:  Boss discloses the camera (104) activated to obtain information of the vehicle.  Boss does not disclose a pressure sensor to sense the entering (presence) of the vehicle.  Kazama discloses a parking management system comprising a pressure sensor (14A) for sensing the presence of the vehicle entering the area (col. 3, lines 40-44; 51-55).  It would have been obvious to utilize a pressure sensor to sense the presence of the vehicle as taught by Kazama in a system disclosed by Boss to conveniently and effectively sense the presence of the vehicle in the monitored space.

Allowable Subject Matter
Claims 3-7, 11, 14-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Farmont (US 5,504,314) discloses a monitoring and directing system for parking areas.
-Publicover et al. (US 2020/0242924) discloses a system for traffic and parking management.
-Mendelson (US 2006/0253226) discloses a system and method of detecting and navigating to empty parking spaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 









/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        11/19/21